Per Curiam.
Plaintiff filed a petition in Nebraska seeking support payments for her daughter. The petition was forwarded to Jackson County, Michigan, where defendant resides, for filing in the Jackson County Circuit Court under the Uniform Reciprocal Enforcement of Support Act, MCLA 780.151 et seq.; MSA 25.225(1) et seq. A paternity action, MCLA 722.711 et seq.; MSA 25.491 et seq., had previously been instituted by plaintiff in the Jackson County Circuit Court and a consent order of support had been entered directing defendant to pay $12 per week towards the support of the child.
The circuit court, sua sponte, entered accelerated judgment for the defendant. GCR 1963, 116.1(4). The court ruled that it could not maintain two support files on defendant.
We find error in the entry of accelerated judgment. GCR 1963, 730.1 and GCR 1963, 731 provide that actions under the Paternity Act and the Uniform Reciprocal Enforcement of Support Act shall be governed by the General Court Rules except as inconsistent with or modified by those acts. MCLA 722.728; MSA 25.508 expressly provides that the methods of enforcement provided in the Paternity Act are not exclusive and that enforcement of support orders may also be sought under the provisions of URESA.
The order of dismissal is reversed. The case is remanded for further URESA proceedings.
No costs, a public question.